IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1544
                                  Filed July 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSHUA DANIELS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Steven J. Oeth,

Judge.



      A defendant appeals his conviction of domestic assault challenging the

sufficiency of the evidence. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                            2


VOGEL, Presiding Judge.

         Joshua Daniels was convicted by a jury of domestic assault as a habitual

offender, as well as harassment in the first degree. He appeals claiming there

was insufficient evidence to support his assault conviction because the State

failed to prove the existence of a domestic relationship between himself and the

victim, his mother.1

         We review challenges to the sufficiency of the evidence for correction of

errors at law. State v. Romer, 832 N.W.2d 169, 174 (Iowa 2013).

         In reviewing challenges to the sufficiency of evidence supporting a
         guilty verdict, courts consider all of the record evidence viewed in
         the light most favorable to the State, including all reasonable
         inferences that may be fairly drawn from the evidence. We will
         uphold a verdict if substantial record evidence supports it.

Id.

         Daniels lived in a camping trailer located on his parents’ property. While

Daniels’s trailer had electricity, the heating system was not sufficient during the

winter months, so Daniels would sleep in his parents’ home. Also, Daniels’s

trailer did not have running water, so he regularly showered in his parents’ home

or at a friend’s house. Evidence was presented to the jury that on May 3, 2015,

during an argument outside his parents’ home, Daniels threw a beer bottle at his

mother that broke when it hit the ground.

         Daniels argues on appeal that the State failed to prove that he resided

with his mother, thus negating the element that the act was between family or

household members who resided together at the time of the assault or between

persons who have been family or household members residing together within

1
    Daniels does not appeal from the harassment conviction.
                                        3

the past year and are not residing together at the time of the assault. See Iowa

Code §§ 236.2(a), (d), 708.2A(1) (2015). He admits an assault occurred.

      The crux of Daniels’s argument is that he does not reside with his mother

because his trailer is merely located on the same property as his mother’s home

but is not, in fact, the same dwelling. He contends that his occasional use of his

parents’ home to shower and to sleep during winter months is insufficient to

prove that they resided together. We disagree.

      The record in this case provides substantial evidence that supports the

jury’s verdict that Daniels resided with his mother, supporting the jury’s

conclusion that the requisite “resided with” requirement had been met. Daniels’s

father testified that during the winter of 2014-15, Daniels slept in their home

because it was too cold for Daniels to sleep in the unheated camping trailer. In

addition, in a recorded jail phone conversation played to the jury, Daniels was

heard to threaten his mother, saying, “I’m gonna be home to take care of you

soon.” (Emphasis added.) Having considered all of the record evidence in the

light most favorable to the State, including all reasonable inferences that may be

fairly drawn from the evidence, we conclude sufficient evidence supports his

conviction for domestic assault and uphold the verdict; we affirm.

      AFFIRMED.